 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 294,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaRegional Director."and Northeastern Industrial Park, Inc.Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandRotterdam Ventures, Inc. Cases 3-CC-605 and3-CC-606April 14, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn November 1, 1971, Trial Examiner Harry H.Kuskin issued the attached Decision in this proceed-ing.Thereafter,Respondent filed exceptions and asupporting brief, and Charging Parties filed limitedcross-exceptionsand a brief in support of the TrialExaminer's Decision, in answer to Respondent's ex-ceptions, and in support of their limited cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order as modified herein?ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as herein modified andhereby orders that Local 294, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Guilderland Center, New York,shall take the action set forth in the Trial Examiner'srecommended Order as modified below:Insert the following as paragraphs 2(c) and 2(d) andrenumber the subsequent paragraph accordingly:"(c) Send a copy of the recommended notice (TXDAppendix) by certified mail, return receipt requested,to every Respondent member, and submit a list ofRespondent's membership and the return receipts onthese mailings to the Regional Director."(d) Send a copy of the recommended notice bycertifiedmail, return receipt requested, to each em-ployer and employer association with whom Respon-dent has any collective-bargaining agreement, andsubmit a list of such employers and employer associa-tions and the return receipts on these mailings to the1 In affirmingthe TrialExaminer's conclusions,Members Fanning andJenkins do not rely onBuilding and Construction Trades Council of NewOrleans, AFL-CIO (Markwell and Hartz),155 NLRB 319, from which theydissentedIn their opinion,this case presents a factual situationentirelydifferent from thatinMarkwell and Hartzand to which the principles setforth intheirdissentdo not apply.2The ChargingParties except tothe Trial Exarmner's failure toprovide inhis recommendedOrder thatRespondentbe specifically ordered, amongotherthings, to(1) send acopy of the recommendednotice(TXD Appendix)by certifiedmail, return receipt requested, to everyRespondent member, andsubmit a list of Respondent'smembershipand the return receiptson thesemailings to the RegionalDirector; and (2)send acopy of therecommendednoticeby certifiedmail, return receipt requested,to each employer andemployer associationwith whomRespondenthas any collective-bargainingagreement,and submita list of such employers and employerassociationsand the return receipts on these mailingsto theRegional Director. In hisDecision,the Trial Examinerhas recommendedthat the Respondent bebroadly enjoined fromengaging inany more such boycotts As requiringsuch anorder,he has referredto prior cases involving thisRespondent andhas discussed the Respondent's proclivityto violatethe Act asdemonstratedby those casesFor thesame reasons,we find merit in the exceptions as tothe above-state additional affirmative action and shall appropriately modifythe recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner: This proceeding washeard at Albany, New York, on June 23 and 24, 1971. Aconsolidated complaint in Cases 3-CC-605 and 3-CC-606issued on April 21, 1971, based on an original charge in eachcase filed on March 26 and April 1, 1971, respectively,against Local 294, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hereincalled Respondent. The consolidated complaint alleges thatRespondent has, in furtherance of its labor dispute with R& R Handlin Centres, Inc., herein called R & R, violatedSection 8(b)(4)(i) and (ii)(B) of the Act by certain describedconduct, namely, (1) on or about March 25, 1971, it threat-ened Northeastern Industrial Park, Inc., herein calledNortheastern (the lessor of Northeastern Industrial Park,which is tenantedinter aliasby R & R as well as by D.E.Long Rigging andHaulingInc., herein called Long; M &G Convoy, Inc., herein called M & G: Starrett-ModularConstruction, division of Starrett & Eken, Inc., herein calledStarrett; Two Guys from Harrison, Inc., herein called TwoGuys; J.J. Newberry Co. Inc., herein called Distribution),that it would picket everyone in Northeastern IndustrialPark and tie up everyone in the Park; (2) it threatened Longin the same manner on or about thesamedate; (3) since onor about March 26,1971, it picketed Northeastern, Long, M& G, Starrett, Two Guys, Newberry, Distribution, and othertenant-employers other than R & R at the NortheasternIndustrial Park main gate, even though this gate was estab-lished as the separate entrance to the Park for tenant-em-ployers other than R & R; (4) since on or about March 29,1971' it picketed M & G and Distribution at a railroad gateused onl by Delaware and Hudson Railway, herein calledD & H; (5) from on or about March 31, 1971, to on or aboutApril 2, 1971, it picketed Rotterdam Ventures, Inc., hereincalled Rotterdam, and Distribution and other tenant-em-ployers of Rotterdam Industrial Park, Rotterdam being theowner and operator of Rotterdam Industrial Park; and (6)on or about April 5, 1971, and on or about April 8, 1971,it threatened a supervisor employed by Long with union196 NLRB No. 48 TEAMSTERS LOCAL 294333discipline for working during Respondent'spicketing atNortheastern Industrial Park - all of the foregoing conductbeing unlawful in that it induced and encouraged individ-uals employed by all the aforesaid employers other than R& R, and individuals employed by other persons engaged incommerce or in industries affecting commerce,to engage instrikes or refusals in the course of their employment totransport or otherwise handle goods,articles,or commodi-ties or to perform services,and in that,in addition,it threat-ened,coerced,and restrained the aforesaid employers otherthan R & R, with the objects of(a) forcing or requiringNortheastern,Long,M & G, Starrett,Two Guys,Newberry,D & H, Rotterdam,Distribution,and other persons to ceaseusing, selling,handling,transporting,or otherwise dealingin the products of, and to cease doing business,with R &R, and(b) to force or require R & R to recognize andbargain with Respondent as the representatives of R & R'swarehouse employees,although Respondent has not beencertified as representative of such employees under the Act.In its answer,Respondent denies that it has engaged in anyof the unfair labor practices alleged herein.Upon the entire record,including my observation of thewitnesses,including their demeanor while on the witnessstand,and after due consideration of the briefs of the Gen-eral Counsel,Respondent,and the Charging Parties filedherein,Imake the following:State and the annual gross revenues exceed $500,000.(h)Newberry, a Delaware corporation with its principaloffice and place of business in New York City,is a multis-tate enterprise and operates several stores in the UnitedStates; its annual gross volume of business exceeds $500,000and it annually ships goods and materials worth in excessof $50,000 directly outside New York State.(i)Rotterdam, a New York corporation with its principalplace of business at Rotterdam, New York, is engaged in thebusiness of owning and operating commercial and industri-al real estate, including Rotterdam Industrial Park, andannually receives from these operations a gross revenue of$1 million.Distribution, a New York corporation, is engaged inpublic warehousing with its principal places of business atRotterdam Industrial Park and Northeastern IndustrialPark; it annually performsservicesworth more than $50,000 for other enterprises located in New York State, whichother enterprises annually ship directly outside New YorkState goods and materials worth more than $50,000.I find, upon the foregoing, as Respondent also admits,that Northeastern, Long, M & G, R & R, Starrett, D & H,Two Guys, Newberry, Rotterdam, and Distribution areeach employers and persons engaged in commerce and inan industry affecting commerce within the meaning of theAct.FINDINGS OF FACT1.THE BUSINESSES OF NORTHEASTERN,LONG,M & G, R & R,STARRETT,D & H, TWO GUYS,NEWBERRY,ROTTERDAM,AND DISTRIBUTIONThe consolidated complaintalleges, and Respondent ad-mits,all of the following:(a) Northeastern, a New York corporation with its princi-pal office and place ofbusinessat Northeastern IndustrialPark in Guilderland Center, New York, is engaged in thebusinessof owning and operating commercial and industri-al real estate,and annuallyreceivesfrom these operationsa gross revenue exceeding$2 million.(b) Long, a New York corporation,is engagedin freighthauling and annually receivesgross revenuesin excess of$50,000 from shipments made to points located outside NewYork State.(c)M & G, a Delaware corporation with its principaloffice in Buffalo, New York,is engagedin the business oftransportation of automobiles, and annually receives grossrevenues in excessof $50,000 from shipments made topoints located directly outside New York State.(d)R & R, a New York corporation with its principaloffice and place of business located at Northeastern Indus-trial Park,is engagedin public warehousing, and annuallyperformsin excessof $50,000 worth of services for otherenterprises located in New York State, which other enter-prises ship annually in excess of $50,000 worth of goods andmaterials directly outside New York State.(e) Starrett, a New York corporation with its principaloffice and place of business in New York City, is engagedin the prefabrication of modular apartments, and annuallyreceives goods and materials worth in excess of $50,000directly from outside New York State.(f)D & H, a Delaware corporation,operates rail servicein the States of New York,Pennsylvania,and Vermont.1Unless otherwise indicated herein, the facts found herem are uncontrad-(g)Two Guys, a New York corporation, is engaged in,cted.retail merchandising and operates stores in New York State,2Gate No 9 is about 1-1/2 miles farther down the highway from Gate No.IITHE LABORORGANIZATION INVOLVEDRespondent further admits, and I find, that Local 294,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organizationwithin the meaning of the Act.IIITHE UNFAIR LABOR PRACTICES1.Some details concerning Northeastern Industrial Parkand Rotterdam Industrial Park'Northeastern Industrial Park is a large private commer-cial storage site in Guilderland Center, New York, whichwas acquired by Northeastern in 1969 under a 99 year leasewith an option to renew for another 100 years. The parkcovers an area of about 500 acres and is enclosed by a 9 or10 foot chain-link fence; it is bounded on the west by Coun-ty Highway 201 and on the east by railroad tracks. A de-tailed drawing of the park, in evidence as General Counsel'sExhibit 2, shows eight or nine gates at various points alongthe fence. Of these gates, only gates 1 and 9, which arelocated along the west side of the park and are bounded byCounty Highway 201,2 are truck entry gates and are the onlygates large enough to allow such traffic. The other gates arenot all active gates; one that is active is a small gate thatgoes to a residence. Inside the park is a number of buildingswhich have been leased by Northeastern to various tenants.Among these tenants are R & R, Long, D & H, Newberry,Two Guys, Starrett, M & G, Distribution, and the State ofNew York.3 With respect to Long and Distribution, therecord shows that they have common ownership withNortheastern. And as to R & R, it shows that it ceased tobe a tenant in May 1971, as the result of eviction proceed-ings instituted by Northeastern which culminated in a stip-ulation for the surrender of the premises by R & R.at which stores goo s and materials worth in excess of $50,1,000 are received annually directly from outside New York3The State of New York uses the leased premises as a storage facility. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDRotterdam, which also has common ownership withNortheastern, Long, and Distribution, owns and operatesRotterdam Industrial Park which, like Northeastern Indus-trial Park, is a commercial and industrial storage site. It islocated about 6 or 7 miles from the latter park. The entranceto Rotterdam Industrial Park by truck is only through theDuanesburg gate, off of route 7. Here, too, the storage areais leased to various tenants. Among them are General Elec-tricCompany, Goodyear Tire and Rubber Company, theState of New York, the State of New York Education De-partment, and Distribution.2. Some background factsThis proceedin had its genesis in a labor dispute betweenRespondent and R & R.The record shows that on or aboutMarch 2:2,1971,4 Respondent made a demand upon R & Rfor recognition as the exclusive bargaining agent of its ware-housing employees,that the demand was refused,and thatRespondent established picket lines on March 25 aroundthe building in Northeastern Industrial Park occupied by R& R. The picket signs carried the legend"Teamster Local294 on strike against R & R Handling, for improved wagesand conditions,"and picket duty was done by R & R em-ployees on strike,of whom there were about 15. The picket-ing at this location,however,was short-lived as a result ofthe intercession of Herbert Grimshaw,the vice president ofNortheastern.This intercession was toggggered by EdsonCanham,the general supervisor of R &-R,who alertedAnthony Delorenzo,the general sales manager of North-eastern,about 7:45 a.m.on March 25, to the presency of thepickets and to his concern over having any trouble; Delo-renzo,in turn,alerted Grimshaw.Grimshaw,after speakingto Canham,himself went to the area of the picket line andspoke to Anthony Spacioso and Charles Bentley.'Accord-ing to the credible testimony of Grimshaw,the followingthen occurred:Spacioso told him that Respondent had alabor dispute with R & R and had initiated picketing thatmorning.He, in turn,told Spacioso that this was privateproperty and"[he] wasn't sure that[he] couldpermit themto continue to remain in the park...that[he] wasn't surewhat [Northeastern's] legal and insurance responsibilitieswere under this situation."At about this time,Robert De-V ussman,the president and local operating official for R &,arrived on the scene,and spoke with him out of earshotof Spacioso and the others.Following this,he again ap-proached them and told them that he had been asked bDegussman,speaking for R & R,to remove the pickets fromthe property,and that since R & R had a leasehold interestin the area around the buildings occupied by it,he wouldhave to comply.He added that he would show them wherethe R & R reserved gate was 6 and would even go to thatgate and help them set up their pickets at that location. Atthis juncture,according to the uncontradicted testimony ofGrimshaw,he asked whether Respondent had any disputewith any other tenants in the Park,mentioning by name,inter alia,D & H, Long,Two Guys,and Newberry; he wasassured that Respondent's sole dispute was with R & R.7 Hethen showed the way to Gate No.9, and Spacioso and4 All dates hereinafter are in 1971.SBoth Spacioso and Bentley are, I find,business agents of RespondentSpacioso did not testify in this proceeding,whereas Bentley did. Bentleyacknowledged that he was present at the time.6Gate No 9 had been set up as a reserved gate on March23 or 24 byNortheastern at the request of management at R & RrTo the extent that Bentley did testify concerning this episode,he corrobo-rated the testimony of GrunshawBentley, together with the pickets, obligingly went along.8Already posted on Gate No.9 was a signwith the follow-ing legend:R & R HANDLING CENTERSEMPLOYEES & CUSTOMERSENTRANCEONLYThe record shows that, at or about the same time as this signwas placed in position, Northeastern had placed anothersign on the fence in front of the guardhouse at Gate No. 1,with a legend and an arrow thereon, the latter pointing inthe direction along which one would proceed from Gate No.Ivia the highway adjacent to the fence-enclosed park, inorder to reach Gate No. 9. From this time until R & R wentout of businesssometimeearly in May 1971, Respondentconducted picketing at Gate No. 9. The pickets carried thesame signsas they had carried while picketing R & R insidethe compound.3.The critical events and the alleged secondary boycottactivityWithin about an hour after the commencement of thepicketing at Gate No. 9 on March 25, Respondent initiatedpicketing at Gate No. I with the samesigns.This was no-ticed by Grimshaw from his office at about 9:30 a.m.Whereupon, Gnmshaw went to the main gate by car, ac-companied by Delorenzo. There, he saw Spacioso,as wellas a numberof pickets carrying the aforesaidsigns.Accord-ing to a composite of the credible testimony of both Grim-shaw and Delorenzo, Gnmshaw reminded Spacioso of hisprior agreement to picket at Gate No. 9, and told him thatthe instant picketing at Gate No. 1 was interfering withinterstatetrucking, to which Spacioso replied that Grim-shaw should communicate with Nick Robelotto, the presi-dent of the Union, as to this matter. As already noted,Spacioso did not testify in this proceeding. I credit Grim-shaw in this respect.Thereafter, at noon on March 25,a meetingwas held inGrimshaw's office at the request of Bentley and Spacioso.Delorenzo was also present. Bentley then indicated thatRespondent would like to enter the park in order to picketR & R on their grounds. Grimshaw explained, as he hadonce before that morning, why he had no recourse exceptto ask Respondent's pickets to stay outside the park. It isGrimshaw s testimony that Bentley then replied that, "ifthey couldn't picket R & R on their grounds, they wouldhave to picket the whole park." At this juncture,also ac-cording to Grimshaw, the following occurred: Bentley sug-gested that he, Grimshaw, call Robelotto on the telephone.He obliged and reached an individual who identified him-self asRobelotto and whose voice was recognized by Bent-ley, as it came over the speaker phone in Gnmshaw's office,as that of Robelotto. In the conversation that ensued, Grim-shaw repeated what he had previously told Spacioso andBentley, in explaining why Respondent could not be al-lowed to picket R & Ron R & R's grounds; and Robelotto's6As appears hereinafter, Respondent subsequently sought, without suc-cess, to get permission from Northeastern to picket R & R again around thebuildingoccupied by R & Rinside the compound However, since thepicketingthat occurredafter the pickets leftthe compoundtook place outsideNortheasternPark,and since that picketing constitutes the only picketing atthat park alleged herein to contravenethe Act,I need not, and do not, indulgein the academic exercise,imphedly urged by Respondent in its brief, as towhat were Respondent's rights underthe Act topicket R & R inside thecompound.Further, I find that the prior picketing inside the compound byRespondent and the abortive attempts during the period of such outsidepicketing to get permission from Northeastern to picket R & R inside thecompound are not available to Respondent as mitigating circumstances withrespect to the violations alleged herein. TEAMSTERS LOCAL 294335response was similar to that of Bentley; i.e., "that if hecouldn't get into the park with the pickets, he would haveto picket the whole park." The conversation concluded atthis point because Robelotto said that he did not want todiscuss the matter any more over the telephone. Grimshaw'sversion of this episode was corroborated in all materialrespects by Delorenzo, except that Delarenzo had bothBentley and Robelotto using the words "tie up the wholepark" instead of "picket the whole park." With respect tothe above, Bentley neither admitted nor denied Grimshaw'sand Delorenzo's attribution to him about picketing thewhole park if Respondent was not allowed to picket R & Rinside the park, but he expressly denied their attribution toRobelotto to substantially the same effect. According toBentley, Robelotto said, in this connection, "Because yousay that you will allow no truck traffic through the maingate ... you say that, but we have no way of verifying it... no way for us to police it ... until you allow us to picketwhere we should, we will have to keep picketing the maingate." In all these circumstances, and as Grimshaw's attrib-ution to Bentley stands undenied by Bentley on this record,I conclude, and find, that Bentley threatened to picket thewhole park if Northeastern did not allow Respondent topicket R & R around its premises inside the park, therebyimplying that it would, by its picketing, tie upNortheastern's operations at the park. And I hind furtherthat, even accepting Bentley's testimony that Robelotto saidonly that, in such event, he would continue picketing at themain gate, it follows from the fact that the only place ofaccess and egress for truck traffic serving the tenants of thepark other than R & R was through the main gate that thisremark was tantamount to a threat to tie up the whole parkby its picketing, and I so find.There is further testimony by Bentley that during this visittoGrimshaw's office, Grimshaw asked him why Respon-dent did not picket only at the reserved gate set up forpublicizing its dispute with R & R, and that he replied thathe did not think the signs at the main gate were proper, thatthe sign with the arrow, described above, pointed out intothe field, and that none of the signs at the gate was visiblefrom the road because of parked cars obstructing the view,and, further, that the signs did not indicate that the R & Rreserved gate was down the road. In this connection, Grim-shaw acknowledged that a question was raised as to whetherthe sign at the main gate could be misinterpreted, but hecould not recall whether it was raised by a representative ofRespondent or by Northeastern. Nor did he indicate wherethe question was raised. In all these circumstances, I con-clude, and find, that Bentley testified credibly in this re-spect.By about 7 a.m., on Friday, March 26, Northeastern hadposted outside the fence, at the point where the fence en-closes the guardhouse situated at Gate No. 1, a sign with thefollowing legend:GATE ONLYFORMOHAWK RUBBER CO.N.Y. STATE-G. FULLER CO.STARRET-MODULAR CORP.VORNADO-TWO GUYSLEEDS FOXJ.J.NEWBERRY'SM & G CONVOYDISTRIBUTION UNLIMITEDPARK SAW MILLGALESI-MCKENNA REALTY CORP.D.E. LONGAt or about the same time, Northeastern also had postedoutside the fence and about 75 or 100 feet from Gate No.9, a second sign having the following legend:ALL OTHER TENANTSEMPLOYEES CUSTOMERSUSE MAIN GATEAlso, about 2 o'clock that day, the sign posted on the fencein front of the guardhouse at the main gate relating to R &R was moved to the right of the main gate entrance and exitlanes,and was so placed that the arrow thereon pointed inthe general direction of the R & R reserved gate.Although Bentley testified at first, under cross examina-tion, that thissign,after it was moved, pointed to a vacantlot rather than to the reserved gate, he later conceded, whenpressed by counsel for the General Counsel, that it did pointtoward the road which eventually leads to the reserved gate.Iam satisfied from all the foregoing that while there wasinitially some confusion as to the signs intended to establishGate No. 9 as the reserved gate, such confusionwas elim-inated by the addition of the sign at Gate No. 1 and the signat Gate No. 9, and by changing the position of the sign atGate No. 9, and by changing the position of the R & R signwith the arrow. This is so because the designation of thegates and the posting of the signs by Northeastern thenafforded the clarity necessary to provide reasonable assur-ance to Respondent that, by confining its picketing to R &R at Gate No.9, its messagewould be carried to all withinthe legitimate direct appeal of its picket signs.Respondent picketed both the main gate and the reservedgate on March 26. At the main gate it used R & R employeesagain as pickets and used the same picket signs as the daybefore.When Grimshaw arrived at the main gate at about8 o'clock that morning, Spacioso and the pickets were there.In addition, about 25 or 30 cars and trucks and a numberof car carriers were parked on both sides of the road in thevicinity of the gate, allowing for only a single lane of trafficalong the adjoining highway. At this, Grimshaw ap-proached Spacioso and accused him of "imposing a second-ary boycott," and S acioso answered, "don t talk to me, talkto Nick [Robelotto" Thereafter, he spoke to about sevendrivers who were gathered around the guardhouse and eachof them told him of the hour of arrival with his vehicle thatmorning, and of the fact that he, the driver, was then toldby the pickets that he must not cross the picket line. Therecord shows that among the vehicles parked along the roadoutside the gate were vehicles goingto tenantsin the park;i.e.,M & G, Two Guys, and Newberry. And so far asappears, only the M & G car carriers, which were parked outthere,managed to enter the park that day.During most of Monday, March 29, Respondent alsopicketed in front of the main gate with the same picket signsnamingR & R as the company with which it had a primarydispute. However, around 4 p.m., or so, Respondent's pick-eters began to carry signs naming Long as the company withwhich it had a primary dispute.9 The legendon these signsread as follows:OFFICE AND CLERICAL WORKERSOF D.E. LONGDO NOT RECEIVE THEBENEFITS AND PROTECTION OFA TEAMSTERS LOCAL 294 CONTRACTAnd so far as appears, among those picketing were employ-ees ofR & R who were then on strike.10 And it further9 According to Bentley, he received instructions from Respondent thatMonday morning or late the prior Friday afternoon to remove the R & Rpickets at the main gate. Whereupon,he moved the pickets to the reservedgate and the railroad gate.10According to Canham's estimate there were about 14 R & R employees 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDappears that the signs at the main gate remained the sameuntil the picketing was enjoined by court order,as appearshereinafter,on April 9.It is also apparent,and I find,that because of the picket-ing, truck traffic ceased through the main gate and each ofthe tenants in the park suffered substantial loss of revenueand loss of business since its normal activities were inter-fered with.In the case of Long,the drivers,riggers andplatform workers, who are members of Respondent,did notcome to work.And with respect to Northeastern,it lostrevenue,inter alia,because existing negotiations with ten-ants of the park for additional space fell through,due to thesituation created by the picketing.On Wednesday,March 31, about 2 p.m, pickets carryingthe above-describedLong signs also appeared at theDuanesburg Road gate,the only truck gate at RotterdamPark.Neither Long nor R & R was then,and so far asappears R & R has never been,a tenant occupying space inRotterdam Park,although some tenants of NortheasternPark,including Distribution Unlimited,were then also ten-ants of Rotterdam Park.In the case of Long,however, ithad, a few days before that,stored at Rotterdam Park twotractors,which it had leased,and a piece of art work whichitwas handling for the State of New York,the reason there-for being that the tractors and the piece of art could not bebrought into Northeastern Park because of the picketingbeing conducted there.Long had no employees stationedthere.Indeed,Long had leased these tractors because it wasunable to get its own tractors out of Northeastern IndustrialPark in order to use them.Here,too, employees who werethen on strike against R & R were among those picketingat Rotterdam Industrial Park.And here,too, motor vehiclessuch as trucks and car carriers refrained from entering thepark to deliver goods to tenants of the park or to pick upgoods from them for delivery elsewhere.The picketingceased about 2 p.m., on April 1, although the leased equip-ment was still stored on the premises.'About the same time as picketing with Long signs wasconducted by Respondent at Rotterdam Industrial Park,similar picketing was initiated by it at the South Mall indowntown Albany and at the Market Square Garage about6 or 7 miles distant therefrom.12At the latter location, Longhad rented two stalls in order to garage two of its tractorswhich were in use during the day. It occupied no other spacethere and had no employees stationed there.As to the SouthMall, "basically"all Long's equipment was working "at orfor the mall"in the performance for facilities located thereof such services as `labor,handling and management." Inthis connection,Gerald McKenna,the executive vice presi-dent of Long,Northeastern,and of Rotterdam,testifiedthat Long,a brother-sister corporation of Northeastern,Rotterdam,Distribution, etc., did about$400,000 to $500,000 worth of business at the South Mall during the 3 monthsbefore the picketing started,and as a result of the 3 weeksof picketing there by Respondent,13 it was deprived of grossprofits amounting to $75,000 to$100,000 which would haveon strike and there were about 25 individuals who formedthe corps ofpicketers utilized by Respondent11Apparentlyas soon as the picketing began,Rotterdam took injunctiveaction inthe New YorkSupreme Court against Respondent because of suchpicketingHowever,on April 2,the return date of an order to show causein that proceeding,Respondent advised the court that the pickets had alreadybeen removed and agreed not to picket Rotterdam Park thereafter. Theproceeding was resolved on that basis12 Both these locations are at least 12 miles distant fromNortheasternIndustrial Park and Rotterdam Industrial Park,respectively.17As alreadyindicated such picketing was enjoinedby courtorder onApril 9.resulted from business for the mall which it either could nothandle or could not accept.In addition to the testimony as to the aforesaid picketingat the main gate by Respondent with signs naming Long asthe employer with whom it had a labor dispute, the recordshows that Ward Clark, then acting general manager ofLong,14 was approached on the subject of his crossing thepicket line to go to work by Joseph Baldwin, an employeeof Long and a shop steward of its drivers, riggers, andoperators who were represented for collective bargaining byRespondent. This episode took place on April 8, in front ofthe Bumble Bee restaurant in Guilderland, and was initiatedby Baldwin. According to Clark's uncontradictedtestimo-ny,ls Baldwin told him that he wished to apologize to himfor filing charges against him at the union hall because hecrossed the picket line and went to work; that he, Baldwin,did not do this of his own accord; and that his signing thecharges meant that he, Clark, could no longer be a memberof Respondent. As of the time of the hearing nothing hadeventuated from these charges and Clark's payment of dueswas still being accepted by Respondent. In this connection,Clark testified that, about 3 weeks before the instant hear-ing, he learned, upon inquiry from Baldwin, that Respon-dent had refused to process the charges unless Baldwin filedthe charges in his own name rather than in the name of abusiness agent as theretofore.Along similar lines was further uncontradicted testimonyby Clark as to a telephone conversation he had before this,on April 5, with Timothy Lane, a business agent of Respon-dent, about getting a withdrawal card, as he had just beentransferred to a supervisory job. Lane then answered, ac-cording to Clark, that he, Clark, and one Robert Johnson,an employee, could be removed from the Union,16 the rea-son being that each of them was crossing the picket line andgoing to work.It follows from the uncontradicted testimony of Clark setforth above, and I find, that the remarks to him by Lane andBaldwin on April 5 and 8, respectively, put him in fear oflosing his membership in Respondent because he had beengoing to work in disregard of the picketlines,and thusconstituted inducement of him, a minor supervisor, to re-fuse to perform services for Long."There was further uncontradicted testimony by Clark asto remarks made to him over the telephone in Long's officeon April 2 by Robelotto, president of the Union.18 Accord-int. to Clark, he received a telephone call from Robelotto inwch Robelotto indicated that he wished to speak to eitherGalesi, who was president of Northeastern and its associat-ed companies, or McKenna. As both men could not bereached by the telephone in Long's office, he not only toldRobelotto that they could be reached at another telephonenumber but offered to get Grimshaw to answer the tele-phone at hand. Whereupon, also according to Clark, Robe-14 It is clear, and I find, that Clark, who had authority to hire and fireLong's employees and who was both responsible for seeing to it that Long'semployees properly serviced Respondent's customers and laid out the workfor such drivers each day for the following day, was a supervisor within themeaning of Sec 2(11) of the ActClarkbecame general manager in May197115Baldwin did not testify in this proceeding.16The aboveattribution to Lane wasmade by Clark,during cross-exam-ination. Although Clark testified, on direct,that Lane said that they wouldnever be able to belong to Respondent again, I am satisfied that his testimonyduring cross-examination,which is set forth in the text above, more accurate-ly reflects what occurred.17 SeeN L R Bv Local 294International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (Van Transport Lines),298 F 2d105 (c A. 2), enfg 131 NLRB 242.1eRobelotto did not testify in this proceeding TEAMSTERSLOCAL 294337lotto answered that he did not wish to talk to Grimshaw,and added,before hanging up the telephone,that "arrange-ments for a meeting with the officers of the Company hadto be made or D.E.Long equipment would not go in andout of the park."I infer and find from the above that Robe-lotto therebythreatened Long,using Clark as a conduit,that certain officials of Long had to meet with Robelotto orLong's trucks and equipment would not move in and out ofNortheastern Park.Picketing by Respondent also occurred at the point inNortheastern Industrial Park where the D & H railroad spurenters the park.Such access was through. a special gatelocked by a railroad switch lock, to whichonly railroademployees have keys.D & H served R & R and othertenants in the park through the gate.R & R was at the timeof the picketing one of the largest customers of D & H inthis area;itnot only received cars almost on a dailbasisbut also shipped a good number of carloadsalmost daily.19Thepickets,two of whom were usuallyyon duty,carried the same R & R picket signs as were carried by picketsat the main gate on March25, 26,and part of March 29, andat the reserved gate throughout the picketing period. Theypicketed only when the one or two trains a day destined for thepark arrived,spending the rest of the day in their carsparked nearby along the highway.The records show theseconsequences of the picketingat this gate which lasted untilitwas enjoined on April 9:On March 29, the regular traincrew refused to cross the picket line with thetrain.Thefreight load then consistedonly of freightcars with automo-biles for M & G, and two freight carsfor Distribution, withno freight cars for R & R.2° As a result,delivery was notmade on that date.On March 30,there was a similar refusalto cross the picket line.Included in the freight load werecarloads of freight consigned to R & R.On this occasion,Williams,the trainmaster,had a conversation with Bentleyat the site of the picketing.In answer to Bentley's inquiryas to who the consignees were in this freight load,Williamsexplained that they were M & G, Distribution,and R & R.Williams thereupon requested permission to enter the park,saying that if the train was allowed to enter the park D &H would not do any business with R&R on that day; i.e.,the freight cars consigned to R & R would not beplaced?illiams're uestwasrefusedbyBentleybecause,asBentley said,he could not be sure that Williams would keephis word.Delivery of these freight cars, which was precludedon these days, apparently occurred on April 1,through the useof a crew composed of D & H supervisors.Except as notedimmediately hereinafter,such deliveries as were made fromthat time forth until picketing was enjoined onApril 9bycourtaction were by supervisors.Thus, on occasions after April 1,when the train carried no freight cars consigned to R & R, D& H police were able to get the pickets to turn their signs or takethem down,and, in those instances, the regular train crewentered the park with their cargo.It also appears that, on oneoccasion,Respondent agreed to turn the picket signs to alloware gular crew of D & H to move empty railroad cars out of thepark.19The record also shows that R & R received shipment by rail via PennCentral Railroad cars through another gate in the park.However, that gatewas not picketed by Respondent.According to the credible testimony ofJames R. Williams,the trammaster of D & H,Bentley told him that he hadno way of stopping the Penn Central cars from getting into the park20Williams testified that there were other times during the period of picket-ing when the load did not include any freight cars consigned to R & R, buthe could not recall the dates thereof.21According to Williams,he had no place where he could switch out thefreight cars consigned to R & R because there was just one track enteringthe park.4. Long's employee complement and Long's labor rela-tions with RespondentAs heretofore found, Long is a brother-sister corporationof Northeastern, Rotterdam and Distribution, among oth-ers. Each of these corporations has virtuallythe same man-agement.Long occupies building space in NortheasternPark and isengaged infreight handling. It employs drivers,riggers,and operators etc., to do its production work. Theseemployees are represented by Respondent, and the terms ofthe last contract between Respondent and Long, althoughnot renewed, are still being applied. In its office in thisbuilding space are stationed three individuals; namely,Clark, Gus Pallone, the officemanager,and Francis Coviel-lo, a part-time office clerical. Of these three only Clark andPallone are members of Respondent. I have heretoforefound that Clark is a supervisor within the meaning of theAct. As Pallone, like Clark, has authority to hire and fire,and oversees the work of the drivers,riggers,and operators,albeit to a lesser degree, I conclude, and find further, thatPallone is alsoa supervisor within the Act's meaning. It isapparent from the record that, while Long and Respondenthave met on different occasions concerningeffecting a re-newal of the contract referred to above, at no time hasRespondent made inquiry of any official or supervisor ofLong concerning the working conditions or benefits of of-fice clerical employees, or sought recognition for, or con-tract coverage of, this category of employees, which hashitherto not been included in the contract unit. Indeed,Respondent admittedin its answerthat it had no labordispute with Long, and Grimshaw testified credibly thatupon inquiring from Bentley and Spacioso on March 25, hewas assured that Respondent's dispute was only with R &R and not with Long as well as other tenants mentioned byhim. It is thus clear, and I find, that at no time materialherein did Respondent have a bona fide labor dispute withLong with respect to Long's office clerical employees.5.The conversation between representatives of Respon-dent and Northeastern outside the courthouse on April 2As already noted, April 2 was the return date of a rule toshow cause issued in proceedings before the New YorkSupreme Court as to why Respondent should not be en-joined from picketing Rotterdam Park. No formal hearingwas held, however, as, prior thereto, a settlement of thematter was reached in the chambers of Judge Kane. On thesame day, after the conclusion of the above, there was aconversation outside the courthouse between representa-tives of Respondent and Northeastern. Present were HarryPozefsky, Esq., counsel for Respondent in that proceedinand in the instant proceeding; Lane and Bentley, two oRespondent's business agents; Grimshaw and McKenna,respectively vice president and executive vice president ofNortheastern; and Frank J. Williams, Esq., counsel toNortheastern in the court proceeding referred to above. Thetestimony is in sharp conflict as to what was the burden ofthe proposal then made by Pozefsky in behalf of Respon-dent to Northeastern. According to a composite of the mu-tually corroborative testimony of Grimshaw, McKenna,and Williams, Pozefsky approached them and indicatedthat Respondent was anxious to picket R & R inside thepark in the area immediately around R & R's building, andthat, if Northeastern would permit such action, they wouldstop the picketing of Long; and further that Grimshaw thenasked Lane if he was in agreement with this proposal andLane answered in the affirmative, to which Grimshaw re-plied that he would discuss the matter with legal counsel 338DECISIONSOF NATIONAL LABOR- RELATIONS BOARDand try to determine what was the legal and insurance liabil-ity of Northeastern to its tenant, and would advise Respon-dent after such discussion.During cross-examination, bothMcKenna and Williams, in effect, denied that the burdenof Pozefsky's request was that Northeastern establish a sep-arate reserved gate for Long as it had theretofore done forR & R.22 And later, during rebuttal, Grimshaw testified thathe could not recall any discussion of a separate gate forLong. In contrast to the above was the following testimonyby Bentley and Lane:23 According to the former, during thisepisode, he asked a representative of Northeastern, whomhe did not identify, to allow Respondent to picket R & Rinside the park and that he offered nothing in return. Inaddition, when asked, on direct, as to whether anything wassaid by Pozefsky or anyone else about pickets being re-moved if the R & R pickets were allowed into the com-pound, he replied, "my recollection is that the only thingthat was mentioned is that we wanted to picket R & R insidethe park and that we were going to remove the D. E. Longpickets from Rotterdam Ventures and that was it "24 Lane,on the other hand, testified that Pozefsky asked that a spe-cial gate be set up for Long and there would then be noproblem about trucks going In and out; and when askedwhat trucks were being mentioned, Lane answered, "Iwould say, D. E. Long's.' It is obvious, however, from thisand other testimony by Lane as to the nature of the conver-sation during that episode that he was confused, and I sofind. Accordingly, I do not accord his testimony any proba-tive weight. And, as Bentley's testimony tends to give sup-port to the testimony of Grimshaw, McKenna, andWilliams andargues againstanyfinding that Pozefskytalked about a separate gate for Long, I find that the mutu-ally corroborative testimony of Grimshaw, McKenna, andWilliams preponderates in favor of a finding that Pozefskythen offered in behalf of Respondent to stop its actionagainst Long, including its picketing of Long at the maingate, if Northeastern would allow Respondent to picket R& R around the building occupied by R & R inside thecompound.6.The10(1) injunction proceedingThe parties stipulated that the Board,acting through theRegional Director for Region 3 of the Board,filed with theUnitedStates DistrictCourt for the NorthernDistrict ofNew York apetition for an injunction under Section 10(1)of theAct; that, on April 2,Judge James T. Foley issued anorder to show cause to Respondent herein inCase l7-CV-164; that Respondent filed its answer thereto under date ofApril 5;that, on April 9,Judge Foley issued from the benchan oral temporary restraining order as prayed for in thepetition;and that,on April13, he affirmed the temporarryyrestraining order and issued a temporary injunction pen d-ing the conclusion of the substantive proceeding before theBoard.7.Analysis and conclusionsIt is apparent from all the foregoing that the labor dispute22McKenna could not recall such a request being made and, when pressedas towhether Pozefsky did mention the R & R gate and the pickets at thatgate,he answered, "I don't specificallyrecall that being mentioned. It proba-bly was,but I don't specifically recall it."Williams denied that a separate gate for Long was evermentioned byPozefsky,insistingthatitwas mentionedonly with respect to R & it.23Harry Pozefsky, Esq., did not testify.24 At another point,during cross-examination,Bentley testified that allthat was said,outsidethe courthouse, was to repeat what was saidinside.herein wasbetween Respondent and R & R, and arose overthe refusal of R & Rto recognizeRespondent as the exclu-sive bar a'agent of its warehouse employees; and that,althouNortheastern, M & G, Starrett, Two Guys, New-berry, Rotterdam, Distribution, D & H, and Long did nothave a labor dispute with Respondent, theybecame en-meshed in the dispute between Respondent and R & R. Inthis connection, Iliave found that (1) Respondent picketedNortheastern Park, where Northeastern is the owner andoperator and where the other companiesnamed immediate-ly above are tenant-employers, from March 25 until suchpicketing was enjoined by court action on April 9; (2) not-withstanding the fact that, by the afternoon of March 26, avalid reservedgate,namely, Gate No. 9, was established byNortheastern for R & R, Respondent picketed R & R atGate No. 1, the main gate, as well, during all of March 26and for most of March 29; (3) Respondent did cease itspicketing of R & R at the main gate around 4 p.m., onMarch 29, and then commenced picketing Long at that gate,although it admitted in its answer herein, and other credibletestimony establishes, that it did not then or at any timematerial herein have a labor dispute with Long; (4) onMarch 31 and on April 1, Respondent also picketed Longat the only truck gate at Rotterdam Park, where neitherLong nor R & R was a tenant or had employees, and whereLong was storing two leased tractors at the time, whichcould not be brought into Northeastern Industrial Park be-cause of the picketing there by Respondent; (5) startingabout thesame timeand until April 9, Respondent alsopicketed Long both at the Market Square Garage and at theSouth Mall in Albany, New York, the situation being that,at the first-mentioned location, Long had rented two stallsin order to garage two of its tractors, but had no employeesstationed there, and at the South Mall, Long had rented nospace but was working "basically" all its equipment in theperformance of "labor, handling andmanagement" for thefacilities located there; and (6) Respondent picketed R & R,from March 29 until enjoined on April 9, at the railroad gatein Northeastern Park, at which point rail deliveries by D &H destined for R & R, Distribution, and M & G entered thecompound. In addition to the above, I have found that therewere the following oral communications between represent-atives of Respondent and representatives of Northeasternand Long: (1) On March 25, Respondent's president, Robe-lotto, and its business agent, Bentley, each threatened Grim-shaw, the vice president of Northeastern, in substance, thatunlessRespondent was allowed by Northeastern to picketR & R around R & R's premises inside Northeastern Park,Respondent would, by its picketing, tie up the whole park;(2) on April 2, representatives of Respondent offered to stopits action against Long, including its picketing of Long atthe main gate of Northeastern Park, I-Northeastern wouldallow it to picket R & R around the building occupied byR & R inside the compound; (3) on April 2, Robelottothreatened Long, through Clark, its supervisor, that certainofficials of Long had to meet with Robelotto or Long'sequipment would not go in and out of Northeastern Park;and (4) on April 5 and 8, Respondent, through itsagents,Lane and Baldwin, respectively, put Clark in fear of losinghis membership in Respondent because he had been goingto work in disregard of the picket lines and Respondentthereby engaged in inducement of Clark not to performservices for Long.The law is clear that Respondent could, under the provisoto Section 8(b)(4)(B), lawfully engage in "a primary strikeor primary picketing"againstR & R but could not, forproscribed objectives, threaten, restrain, or coerce employ-ers or persons who were neutral to the labor dispute, or TEAMSTERSLOCAL 294339induce or encourage employees of such neutrals to engagein a strike or refusal to perform services. Considering in thisconnection the picketing of Long by Respondent,it is note-worthy that Respondent did not have a bona fide labordispute with Long;that its picketing of Long at the maingate of Northeastern Park coincided with its cessation ofpicketinggof R & R at that gate(Respondent thereafterpicketedwith R & R signs only at the reserved gate,namely,Crate No.9, and at the D & H railroad gate);that represent-atives of Respondent had prior thereto,in substance,threat-ened to tie up the whole park unless Respondent wasallowed to picket R & R around the building occupied byit inside the park;and that Respondent offered to North-eastern,several days after it commenced its picketing ofLong,to stop its picketing of Long at the park and at otherlocations if it were allowed to picket inside the compound.Accordingly,Iam satisfied,and I infer and find,that thechanging of the picket signs by Respondent at the maingate,i.e.,Gate No.1, to indicate that the target of its picket-ing was Long and not R & R, as theretofore,constituted anattempt to mask the basic purpose of the continued picket-ing at the main gate,and that such basic purpose remainedunchanged throughout.25a.The picketingat the maingate in Northeastern ParkIt is apparent, and I find, that Northeastern Park is acommon situs26 and thatMoore Dry Dockcriteria are to beapplied to the picketing herein 27 which began on March 25at that location. In this connection, the Board made thefollowing observations in the case ofBuilding and Construc-tionTrades Council of New Orleans (Markwell and Hartz,Inc.),155 NLRB 319, enfd. 387 F.2d 79:In our opinion application of these standards to allcommon situs situations, including those, which likethe instant case, involve picketing of gates reservedexclusively for neutral contractors on a constructionproject, serves the "dual congressional objectives" un-derlying the boycott provisions of the Act.Thhe instant facts, when considered in the light of thelegislativehistory and decisional precedent, do notwarrant a departure from our long-established policywith respect to common situs packeting. Quite to thecontrary, our continued adherence to theMoore DryDockstandardsin such casescomports with the clearexpressionof Congress,in enactingthe "primary strikeand picketing" proviso, that said proviso ' . . . does noteliminate, restrict, or modify the limitations on picket-ing at the site of a primary dispute that are in existing25 SeeTeamsters,Chauffeurs,Warehousemenand Helpers Union, Local 431(CaliforniaAssociationof Employers),120 NLRB1161; andLafayetteBuildingand ConstructionTrades Council,et al(Southern ConstructionCorporation),132 NLRB 673.26 SeeRetailFruit & Vegetable Clerks Union, Local 1017, et at (CrystalPalace Market),116 NLRB 856,enfd. 249 F.2d 591 (C.A. 9), whichdefinesa common situs as "premisesjointly occupied by primary and secondaryemployers."The standards set forthinMoore Dry Dock Co.,92 NLRB 547, are, insubstance,that the picketing disclosedthat the dispute was with the primaryemployer, thatthe picketing occurredwhen thesitus of thedispute waslocated on the premisesof the secondary employer, that the picketing waslimited to the situs of the dispute,and that theprimary employerwas thenengaged in its normal business at the situs.These standards are, however,not to be applied on an indiscriminateperse basis,but are to be regarded merely as aids in determiningthe underlyingstatutory violation SeeInternationalBrotherhood of Electrical Workers, LocalUnion 861 and ArnethLard,its agent(Plauche Electric Inc.),135 NLRB 250;International Brotherhoodof ElectricalWorkers, LocalUnionNo 11, AFL-CIO, et al (L. G. Electric ContractorsInc., et al),154 NLRB 766law." Nor do the Supreme Court's decisionsinGeneralElectricandCarrierdetract fromour conclusions inthis regard; for, the mere fact that picketing of a neutralgateat premises of a struck employer,may in propercircumstances be lawful primary action, does not re-quire a like finding when a labor organization appliesdirectpressure upon secondary em loyersengaged ona common situs.'That the Supreme Court hadno inten-tion of overriding this historic distinction is evidencedby its express approval of theMoore Dry Dockstan-dards, and its observation that theGeneral Electriccasedid not present a common situs situation to which theMoore Dry Dockstandards should apply. It is plain,therefore, that the Court did not seek to interfere withthe Board's traditional approachto common situsproblems; rather, the Court's decisions inGeneral Elec-tricandCarrier Corp.merely represent an implementa-tion of the concomitant policy that lenient treatment begiven to strike action taking place at the separate prem-ises of a struck employer Footnotes omitted.]I am aware, in this connection, of Respondent's conten-tion, in its brief, that "The separate gate situation at North-eastern in fact is neither governed by a construction siteseparate-gate law nor is theGeneral Electricrule entirelyappplicable. "28 However, I am persuaded, and find, contraryto-Respondent, that there is no warrant for not applyingMoore Dry Dockstandards to the separate gate here. Thisis so because Northeastern Park, like a constructionsite, isa common situs, and the reasons governing the applicationof these standards to a reserved gate on a construction siteapply at least with equal force to a reserved gate at such aninstallation. I note, too, that Respondent, in effect, agreedon the first day of its picketing to confine it to the gatereserved for that purpose.Nor do I find merit inRespondent's challenge, in its brief, to the binding effectupon it of a reserved gate established, as here, by an ownerand operator of an industrial park for a tenant-employer inthe park. For, apart from other considerations, since therecord shows that Northeastern intervened at the request ofR & R, it was, I find, acting as the agent of R & R in thisrespect.Nor does the following incident buttressRespondent's argumenthere: The record shows that, onMarch 29, Respondent agreed to allow a truck of a carrierto enter Gate No. 9 in order to make a pickup from R &R of hospital supplies. However, the truck, in accomplishingitsmission, entered and left through the main gate withoutincident.At the time, the main gate was guarded by anemployee of Wackenhut, an independent contractor, whoshared with Northeastern's own security personnel themaintenance of security in Northeastern Park. Upon learn-ing of this episode, Northeastern placed its own securitypersonnel at the main gate thereafter, as it had already doneatGate No. 9. I am satisfied, and find, that this singleincident does not destroy the effectiveness of Gate No. 9 asa separate or reserved gate, particularly where,as here,Northeastern took steps to prevent a recurrence 29In view of all the above, I conclude, and find, thatRespondent's picketing of R & R on and after about 2o'clock of the afternoon of March 26, at the main gate,posted for tenant-employers other than R & R, violatedMoore Dry Dockrequirements that such action take placereasonably close to the situs of Respondent's dispute withR & R, and, as such, exceeded permissible bounds.3028 Local 761,International Unionof ElectricalRadio and MachineWorkers,AFL-CIO (General Electric Company) v. N.L.R.B.,366 U.S 667.29 SeeAllied IndustrialWorkers of America, Local 681, AFL-CIO (SmithEngineeringWorks),174 NLRB No. 61.SeeBuilding and ConstructionTrades Council of New Orleans (Markwell 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The picketingof Long atother locations than North-eastern ParkRespondent's aforesaid picketing at the main gate clearlyestablishes that at no time did Respondent attempt to mini-mize the effect of its picketing on the operations of theneutral employers using the park.Indeed,in the case ofLong, it notnlymade Long a specific target of its picketingat Northeastern Park on the feigned ground that it had alabor dispute with Long,but extended the picketing of Longto other locations at which Long either stored equipment,or rented garage space,or did business,and where R & Rhad no employees and occupied no space.Thus,as detailedhereinabove,Respondent picketed Long at RotterdamPark,which is another industrialpark;at the Market SquareGarage in Albany; and at the South Mall inAlbany. Ac-cordingly,I find,here too, that Respondent's picketing ofLong at these locations,like the picketing of Long at themain gate of Northeastern Park,exceeded permissiblebounds because it was plainly aimed at inducing eitherstrike action or a refusal to perform services by employeesof employers and persons other that R & R, albeit, it hadno dispute with them.c.The picketing at the D & H railroad gate in North-eastern ParkAs already found, D & H served R & R and other tenantsin the park through this gate.While it is true that the Su-preme Court held inUnited Steelworkers of America, AFL-CIO, et al. (Carrier Corporation) v. N.L.R.B.,376 U.S. 492,that protected primary picketing includes picketing at arailroad gate reserved for employees of the railroad furnish-ing day-to-day service essential to the struck employer'soperations,itdid so in;a context in which the picketingemployees made no attempt to interfere with anyof therailroad's operations for plants belonging to employers atthe common situs other than the struck employer and inwhich the railroad employees were not encouraged to, nordid they refuse to, serve the other plants.Here,however, asI have found,although the freight load of D & H consistedon March 29 only of freight cars with goods for tenant-employers other than R & R, the railroad employees, be-cause of the picket line, refused to serve the other tenant-employers. And again,on March 30,when the freight loaddid contain freight cars of goods for R&R as well as freightcars for other tenant-employers,Respondent'sbusinessagent,Bentley, refused to accept assurances from James R.Williams, the railroad's trainmaster,that,if allowed to enterwith the freight load, D & H would not do any business withR & R; i.e.,the freight cars consigned to R & R would notbe placed.Here again,the railroad employees refused tocross because of the picket line. In these circumstances, itfollows, and I find, that the picketing had as an objectenmeshing neutral employers,in this instance D & H andtenant-employers at Northeastern Park other than R & Rto whom D & H was making deliveries. And even apartfrom the foregoing,the fact that this was an object of thepicketing,both at the main gate and here,derives from thethreats to Grimshaw on March 25 by Bentley, as well as byRobelotto,the president of Respondent,that unless Re-spondent was allowed to picket R & R inside the park,Respondent would, by its picketing, tie up the whole park.Accordingly, I find, contrary to Respondent, that the pick-and Hartz, Inc), supra,LafayetteBuilding and ConstructionTradesCouncil(Texaco Inc.),176 NLRB No. 137eting at the railroad gate exceeded permissible bounds ofprotected primary picketing.Itfollows further from all the foregoing, includingparticularly Bentley's and Robelotto's separate threats to tieup Northeaster Park if Respondent were not allowed topicket R & R inside the park, that Respondent's picketingand communications heretofore described were for objectsproscribed by Section 8(bX4) of the Act, viz, (1) forcing orrequinnNortheastern, M & G, Starrett, Two Guys, New-berry, I) & H, Rotterdam, Distribution, and Long, andother persons to cease using,selling, handling, transporting,or otherwise dealing in the products of, and to cease doingbusinesswith, R & R; and (2) forcing or requiring R & Rto recognize and bargain with Respondent as representativeof R & R's warehouse employees, although Respondent hadnot been certified as a representative of such employeesunder the provisions of Section 9 of the Act. And as alreadyfound herein, the consequences of the picketing for theseillegal objects were numerous costly stoppages of deliveriesto, and other adverse monetary effects on, these enmeshedsecondary employers 31It follows, too, since the picketing herein induced andencouraged employees of secondary employers herein, aswell as of their customers or suppliers, to engage in a strikeor a refusal in the course of their employment to transportor otherwise handle or work on any goods, articles, mate-rials,orcommoditiesor to perform any services at thepicketed locations, that the inducement and encouragementrequirement of the alleged violation of Section8(b)(4)(i)(B)of the Act has been established. And further, in view of myfindings above (1) that Respondent'sagents,Bentley andRobelotto, separately threatened Grimshaw, vice presidentof Northeastern, to tie up all of Northeastern Park unlessRespondent was allowed to picket R & R inside the park,and (2) that Robelotto threatened Long, using Clark, a su-pervisor of Long, as a conduit, that certain officials of Longhad to meet with Robelotto or Long's equipment would notgo in and out of Northeastern Park; and in view of theaforesaid picketingitself, it follows, and I find, that therestraining and coercing which is part of the alleged viola-31 In this connection, I find no merit in Respondent's contention, in itsbrief,thatNortheastern and its associated companies,among which areLong,Distribution,and Rotterdam,were notsecondaryemployers herein, asNortheastern and R&R "had a legal relationshipbeyond landlord andtenant " Respondent appears to rest its claim on the fact that when R & Rterminated its occupancy in Northeastern Park on or aboutMay 10, 1971,(1)Distribution took over building 8 in the park,which wasoccupied by R& R, as well as premises occupied by an important customer of R & R; thatthe goods of customers of R & R were thereafter warehoused in the same wayas R & R had done;that Distribution billed customers for warehouse serviceson goods removed thereafter,and that Distribution hired Canham,the super-visor of R & R, to perform the same services for it;and (2)with respect toportions of buildings 4, 7, and 3 in the park which had been occupied by R& R and were also taken over by Northeastern,R & R's customers thereinremained with Northeastern and were billed by Northeastern.However, asRespondent points, in support of its contention,to nothing antedating theeviction action against R & R by Northeastern,which culminated in asettlement to the effect that R & R was to vacate the premisesoccupied byit in the park and to assign to Northeastern some of its accounts,and as theeviction action argues against a relationship between Northeastern and R &R other than that of landlord and tenant before the relationship was termi-nated, there is no warrant for finding that Northeastern or any of its associat-ed companies was an alter ego of R & R prior thereto.Nor is there anywarrant on this record for finding that Northeastern and its associated com-paniesare byreason of the developments resulting from the settlement of theeviction proceeding now successors to R & R.Viewing the facts most favora-bly toRespondent,what was effectedherewas an expansion of the existingwarehousing business of Northeastern and its associated companies atNortheastern Park bythe furnishing of warehousing services to former cus-tomers of R & R The case ofColumbia Marine Service,Inc,191 NLRB No.20, relied on by Respondent, is clearlydistinguishable on its facts. TEAMSTERSLOCAL 294tion ofSection 8(b)(4)(ii)(B) of the Act has been established.In sum, therefore, I conclude, and find, that Respondenthas, by the foregoing described conduct, violated Section8(b)(4)(i) and (ii)(B) of the Act.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaningof Section2(5) of the Act.2.Northeastern, Long, M & G, Starrett, Two Guys, New-berry,Distribution, Rotterdam, D & H, and R & R areemployers, as defined in Section 2(2) of the Act, engaged incommerce within the meaning of Section 2(6) and (7) of theAct.3. By the conduct set forth in section III,supra,Respon-dent has induced and encouraged employees of North-eastern,Long,M & G, Starrett, Two Guys, Newberry,Distribution, Rotterdam, and D & H and their customers orsuppliers to engage in a strike or refusal in the course of theiremployment to perform services, and has threatened,coerced and restrained Northeastern, Long, M & G, Star-rett, Two Guys, Newbe , Distribution, Rotterdam, and D& H with the objects (lam) of forcing or requiring them tocease using, selling,handling,transporting,or otherwisedealing in the products of, and to cease doing business with,R & R; and (2) of forcing or requiring R & R to recognizeand bargain with Respondent as representative of R & R'swarehouse employees, although Respondent had not beencertified as a representative of such employees under theprovisions of Section 9 of the Act, and has thereby engagedin unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has violated Section8(b)(4)(i)and (ii)(B) of the Act, I will recommend that itcease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.And in accordance with the separate requests of the GeneralCounsel and the Charging Parties in their briefs;.I recom-mend further that Respondent be broadly enjoined, fromengaging in any more such boycotts in the future.As noted.by them,the proclivityof Respondent to violate the Act andespecially Section 8(b)(4) thereof has been referredto by theBoard and the CourtsinN. L.N.L.R.B. v. Local 294,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Van Transport Lines)supra,and inN.L.R.v.International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 294 elandDock LumberCompanyInc.),145 NLRB 484, enfd. in 342F.2d 18(C.A. 2). Additionally,as pointed out by the Gener-al Counsel,violations by Respondent of Section 8(b)(4) oftheAct since these decisions have been numerous, withresultant Board or Court decisions,e.g.,Local 157 Laborers'InternationalUnion of NorthAmerica,AFL-CIO, Local 294,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Hel ers of America, et al. (T. J.Madden Con-structionCo. Inc.),168 NLRB 826, (issued in December1967);Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (TheGreat Atlantic and Pacific Tea Company, Inc.),169 NLRB1491 (issued in January 1969);Irvingv. Local 294,Interna-341tionalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers,71 LRRM 3098 (C.A. 2), a decisionin a con-tempt action (issued in July 1969) in which Respondent wasadjudged in civil contempt of a court order issued underSection 10(1) of the Act, enjoining interference with theassignment of disputed work to a rival union within theSouth Mall (a location involved herein);Local 294, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (Bethlehem Steel Corporation),180NLRB No. 75 (issued inDecember 1969); andLocal 294,International Brotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (Gene Graham Ford, Inc.),188 NLRB No. 81 (issued in February 1971).Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record inthis case, Ihereby issue the following recommended:32ORDERRespondent, its officers, agents, and representatives,shall:1.Cease and desist from inducing or encouraging anyindividual employed by Northeastern Industrial Park, Inc.,D.E. Long Rigging and Hauling Inc., M & G Convoy Inc.,Starrett-Modular Construction, division of Starrett & Eken,Inc., Two Guys from Harrison, Inc., J.J. Newberry Co. Inc.,Distribution Unlimited Inc., Rotterdam Ventures, Inc., andDelaware and Hudson Railway, or any other person en-gaged in commerce or an industry affecting commerce, toengage in a strike or refusal in the course of his employmentto perform services; or threatening or coercing or re-straining the aforesaid named employers or any other per-son with an object of (a) forcing or requiring any person tocease using, selling, handling, transporting, or otherwisedealing in the products of, or to cease doing business with,R & R Handling Centres, Inc., or any other person; or (b)forcing or requiring R & R Handling Centres, Inc., or anyother employer to recognize and bargain with Respondentas the representative of its employees, although Respondenthas not been certified as representative of such employeesunder the provisions of Section 9 of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Post at its meeting halls and offices copies of thenotice attached markedAppendix."33 Copies of said no-tice, on forms provided by the Regional Director for Region3, after being signed by a representative of Respondent,shall be posted by Respondent immediately upon receiptthereof and be maintained for 60 consecutive days thereaft-er, in conspicuous places, including all places where noticesto members are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to thesaid Regional Director for posting by the aforesaid namedemployers, if they are willing, at locations where notices totheir employees are customarily posted.32 In theevent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of theNational Labor RelationsBoard,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaived forall purposes.33 In the event theBoard'sOrder is enforced by a judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board." 342DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notifythe said RegionalDirector,in writing, within20 days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith 3434 In the event that this Recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read. "Notifysaid Regional Director, within 20 days from the date of this Order,what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentLocal 294,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpersof America.WE WILL NOT induce or encourage any individual em-ployed by Northeastern Industrial Park, Inc., D.. Long-Rigging and Hauling Inc.,M & G ConvoyInc., Starrett-Modular Construction, division of Starrett & Eken, Inc.,Two Guys fromHarrison, Inc., JJ. Newberry Co. Inc.,Distribution Unlimited Inc., Rotterdam Ventures, Inc.,and Delaware and Hudson Railway, or an other personengaged in commerceor an industryaffecting com-merce,to engage in a strike or refusal in the course of hisemployment to perform services;or threaten,coerce orrestrainthe aforesaid named employers or any other per-son with an object of (1) forcing or requiring any personto cease using,selling,handling, transporting or other-wise dealingin the products of, or to cease doing businesswith, R & R Handling Centres, Inc., or any other person;or (2) forcing orrequiringR & R Handling Centres, Inc.,or any other employer torecognizeand bargain with usas the representativeof its employees although we havenot been certified as representative of such employeesunder the provisions of -Section 9 of the Act.LocAL 294, INTERNATIONALBROTHER-HOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 9thFloor, Federal Building, 111West Huron Street, Buffalo,New York 14202, Telephone 716-842-3100.